DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 07/01/2019.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 15 recite a method and system for associating units of medication with a therapeutic use of the medication by an individual. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1 & 15 recite, at least in part, a method for associating units of medication with a therapeutic use of the medication by an individual, the method comprising: identifying prescription information associated with an individual and a prescription for a plurality of units of medication; determining a therapeutic use date to be added to each of the plurality of units of the medication based at least in part on the prescription information, wherein the therapeutic use date is different from and later than a strict adherence date associated with the prescription, wherein the therapeutic use date is different from and earlier than an expiration date of the plurality of units of the medication; and causing an apparatus to add the therapeutic use date to each of plurality of units of the medication. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. identifying prescription information associated with an individual and a prescription for a plurality of units of medication) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements of generic computing devices, servers, computerized workstations, and networks. These elements are 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-17 and 16-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The 2-17 and 16-20 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS1-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over UNC (see attached University of North Carolina NPL Documents) in view of Muncy (US 2010/0318218 A1).

CLAIM 1 & 15 – 
Independent claims 1 & 15 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

UNC teaches a method having the limitations of:
A method for associating units of medication with a therapeutic use of the medication by an individual, the method comprising: identifying prescription information associated with an individual and a prescription for a plurality of units of medication (see [UNC] Most pharmacies have the name, address, and phone number of the pharmacy pre-printed on their prescription labels. In addition, federal and state (NC) regulations require that the following information appear on the label.)
determining a therapeutic use date to be added to each of the plurality of units of the medication based at least in part on the prescription information, (see [UNC] When an official monograph isn't present, a systematic approach to assigning the date can be as follows: Step 1. Beyond use dates should be in accordance with the manufacturer's approved labeling. This means that the product was formulated according to the manufacturer's directions, or that the formulation contains the same concentration of drug, in the same diluent, in the same packaging, for the same intended period of use, and so on. Step 2. When this is not possible, a pharmacist ideally consults with the manufacturer to establish a beyond use date. The USP/NF Section <1206> Sterile Drug Products for Home Use, Storage and Beyond Use Dating directs that: Most pharmacies have the name, address, and phone number of the pharmacy pre-printed on their prescription labels. In addition, federal and state (NC) regulations require that the following information appear on the label.)
wherein the therapeutic use date is different from and later than a strict adherence date associated with the prescription, wherein the therapeutic use date is different from and earlier than an expiration date of the plurality of units of the medication; and (see [UNC] Assigning Beyond Use Dates. Beyond use dates are different from expiration dates. Expiration dates are required on commercially manufactured products and are determined after extensive study of the product's stability. Most expiration dates are given in years for commercial products. Beyond use dates are used for compounded preparations and are generally in days or months.)

Muncy does not explicitly disclose the below limitations:
However, UNC teaches a method having the limitations of:
causing an apparatus to add the therapeutic use date to each of plurality of units of the medication. (see Muncy [0059] The " beyond-use" date may also be entered into the dispenser 10 in the case where there is NO prescription expiration date. The " beyond-use" date may be a date after which the maximum effectiveness of the drug is reduced. Upon arriving at either of these two programmed dates, the dispenser will no longer dispense any pills.)
 [0004] Therefore, the need exists for a dispenser that includes safeguards to prevent the dispensing of pills at a rate faster and/or in a greater quantity than prescribed).

CLAIMS 2 & 16 – 
UNC in view of Muncy discloses a method having the limitations of claims 1 & 15.
UNC further discloses a method having the limitation of:
The method of Claim 1, wherein the therapeutic use date corresponds to a date after which consumption of any of the plurality of units of the medication will have no legitimate therapeutic value to the individual. (see UNC [Assigning Beyond Use Dates] Beyond use dates are used for compounded preparations and are generally in days or months. The major problem for pharmacists is that the stability of compounded formulations often is not known. Also, Many instabilities cannot be detected without the use of analytic equipment. This is in contrast to incompatibilities that can be visually observed. It is not possible to use a manufacturer's expiration date and extrapolate or estimate a beyond use date for a compounded formulation. The compounded formulation probably will not be identical to the manufactured product; it may have a different drug concentration, use different diluents, be a different fill volume, and be packaged in a different container type. After losing its stability, the compounded preparation will have no legitimate therapeutic value to the individual.)

CLAIM 3 – 
UNC in view of Muncy discloses a method having the limitations of claim 1. 
UNC further discloses a method having the limitation of:
The method of Claim 1, wherein the therapeutic use date corresponds to a date after which the amount of therapeutic value provided to the individual when consuming any of the plurality of units of the medication does not satisfy a threshold therapeutic value.  (see UNC [Label Examples] Amoxicillin is an antibiotic and thus requires that the patient be instructed to complete the full course of therapy. It is also a suspension, and thus should be well shaken before administration. Finally, since it has poor chemical stability and a limited shelf-life, it should be kept refrigerated and any unused portion discarded after 14 days. (Attach Finish All...))

CLAIM 4 & 17 – 
UNC in view of Muncy discloses a method having the limitations of claims.
UNC further discloses a method having the limitation of:
The method of Claim 1, wherein the therapeutic use date corresponds to a date by which the individual should no longer be in possession of any of the plurality of units of the medication. (see UNC [Label Examples] Amoxicillin is an antibiotic and thus requires that the patient be instructed to complete the full course of therapy. It is also a suspension, and thus should be well shaken before administration. Finally, since it has poor chemical stability and a limited shelf-life, it should be kept refrigerated and any unused portion discarded after 14 days. (Attach Finish All...)) Claims 4 & 17 are duplicate claims.

CLAIM 5 – 
UNC in view of Muncy discloses a method having the limitations of claim 1. 
UNC further discloses a method having the limitation of:
The method of Claim 1, wherein the therapeutic use date corresponds to a date after which the individual should dispose of any unused ones of the plurality units of the medication. (see UNC [Label Examples] Amoxicillin is an antibiotic and thus requires that the patient be instructed to complete the full course of therapy. It is also a suspension, and thus should be well shaken before administration. Finally, since it has poor chemical stability and a limited shelf-life, it should be kept refrigerated and any unused portion discarded after 14 days. (Attach Finish All...))

CLAIM 6 – 
UNC in view of Muncy discloses a method having the limitations of claim 1. 
UNC further discloses a method having the limitation of:
The method of Claim 1, wherein the therapeutic use date corresponds to a date after which the individual return any unused ones of the plurality units of the medication to a medication-return facility. (see UNC [Label Examples] Amoxicillin is an antibiotic and thus requires that the patient be instructed to complete the full course of therapy. It is also a suspension, and thus should be well shaken before administration. Finally, since it has poor chemical stability and a limited shelf-life, it should be kept refrigerated and any unused portion discarded after 14 days. (Attach Finish All...))

CLAIM 7 – 
UNC in view of Muncy discloses a method having the limitations of claim 1. 
Muncy further discloses a method having the limitation of:
The method of Claim 1, wherein the medication is at least one of a prescription opioid, central nervous system depressant, or stimulant. (see Muncy [0003] Prescription drug abuse is a widespread problem affecting people from all walks of life. In many instances, patients become addicted to narcotics that have been prescribed by their doctors to help them recover from surgery or other traumatic injury, which are opioids. Due to the addictive nature of many narcotics, patients may begin abusing the medication by taking it more frequently than the prescribed rate or in larger doses than prescribed.)
The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.
CLAIM 8 – 
UNC in view of Muncy discloses a method having the limitations of claim 1. 
UNC further discloses a method having the limitation of:
The method of Claim 1, wherein the prescription information comprises at least a number units of the medication in the prescription and a dosing schedule associated with the prescription, wherein the dosing schedule indicates an amount of time between doses of the medication. (see UNC [Label Examples] Rx #123456 Dr.Upendown Baby Stan Dupp 9/1/00 Empty contents of capsule into formula and give every four hours. Hydrochlorothiazide capsules 5 mg/cap (#30))

CLAIMS 9 & 18 – 
UNC in view of Muncy discloses a method having the limitations of claims 8 & 15.
UNC further discloses a method having the limitation of:
The method of Claim 8, wherein said determining the therapeutic use date comprises: multiplying the number units of the medication in the prescription by the amount of time between doses of the medication to determine a minimum amount of time the prescription can be completed according to the dosing schedule; selecting a base multiple based at least in part on the prescription information; and multiplying the base multiplier by the minimum amount of time the prescription can be completed according to the dosing schedule. (see UNC [Assigning Beyond Use Dates] In other words, the evidence is not from a product-specific experiment. In this case, the USP34-NF29 Chapter <795> gives the following recommended beyond use dates for nonsterile compounded preparations that are packaged in tight, light-resistant containers and stored at controlled room temperature, unless otherwise indicated: Water containing oral formulations: The beyond use date is not later than 14 days when stored at controlled cold temperature. Water containing topical/dermal/mucosal liquid and semisolid formulations: The beyond use date is not later than 30 days. Nonaqueous formulations: The beyond use date is not later than the time remaining until the earliest expiration date of any API, or 6 months, whichever is earlier.)

CLAIM 10 – 
UNC in view of Muncy discloses a method having the limitations of claim 9. 
UNC further discloses a method having the limitation of:
The method of Claim 9, wherein the therapeutic use date is extrapolated based at least in part on a date of the prescription and said multiplying the base multiplier by the minimum amount of time the prescription can be completed according to the dosing schedule. (see UNC [Assigning Beyond Use Dates] In other words, the evidence is not from a product-specific experiment. In this case, the USP34-NF29 Chapter <795> gives the following recommended beyond use dates for nonsterile compounded preparations that are packaged in tight, light-resistant containers and stored at controlled room temperature, unless otherwise indicated: Water containing oral formulations: The beyond use date is not later than 14 days when stored at controlled cold temperature. Water containing topical/dermal/mucosal liquid and semisolid formulations: The beyond use date is not later than 30 days. Nonaqueous formulations: The beyond use date is not later than the time remaining until the earliest expiration date of any API, or 6 months, whichever is earlier.)

CLAIMS 11 & 19 – 
UNC in view of Muncy discloses a method having the limitations of claims 9 & 18. 
UNC further discloses a method having the limitation of:
The method of Claim 9, wherein the base multiplier is an individual-specific base multiplier, the base multiplier being based at least in part on a historical use of the medication by the individual. (see UNC [Assigning Beyond Use Dates] In other words, the evidence is not from a product-specific experiment. In this case, the USP34-NF29 Chapter <795> gives the following recommended beyond use dates for nonsterile compounded preparations that are packaged in tight, light-resistant containers and stored at controlled room temperature, unless otherwise indicated: Water containing oral formulations: The beyond use date is not later than 14 days when stored at controlled cold temperature. Water containing topical/dermal/mucosal liquid and semisolid formulations: The beyond use date is not later than 30 days. Nonaqueous formulations: The beyond use date is not later than the time remaining until the earliest expiration date of any API, or 6 months, whichever is earlier.)
CLAIMS 12 & 20 – 
UNC in view of Muncy discloses a method having the limitations of claims 9 & 15. 
UNC further discloses a method having the limitation of:
The method of Claim 9, wherein the strict adherence date corresponds to a minimum amount of time the prescription can be completed according to the dosing schedule. (see UNC [Label Examples] Rx #123456 Dr.Upendown Baby Stan Dupp 9/1/00 Empty contents of capsule into formula and give every four hours. Hydrochlorothiazide capsules 5 mg/cap (#30) The strict adherence date described is simply the normal schedule a patient would follow when correctly following the prescription from his physician)

CLAIM 13 – 
UNC in view of Muncy discloses a method having the limitations of claim 1. 
Muncy further discloses a method having the limitation of:
The method of Claim 1, wherein each of the plurality of units of the medication comprises at least one of a pill, tablet, or capsule.  (see Muncy [0059] The " beyond-use" date may also be entered into the dispenser 10 in the case where there is NO prescription expiration date. The " beyond-use" date may be a date after which the maximum effectiveness of the drug is reduced. Upon arriving at either of these two programmed dates, the dispenser will no longer dispense any pills.)

The motivations to combine the above mentioned references are discussed in the


CLAIM 14 – 
UNC in view of Muncy discloses a method having the limitations of claim 1. 
UNC further discloses a method having the limitation of:
The method of Claim 1, wherein the expiration date is based at least in part on at least one of a chemical efficacy of the prescribed medication. (see [UNC] Assigning Beyond Use Dates. Beyond use dates are different from expiration dates. Expiration dates are required on commercially manufactured products and are determined after extensive study of the product's stability. Most expiration dates are given in years for commercial products. Beyond use dates are used for compounded preparations and are generally in days or months.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442)  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686